DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment after final filed 2/17/2021 in which claims 1, 5, and 7 were amended and claims 4 and 6 were cancelled.
Claims 1-3, 5, and 7-17 remain pending and are presented for examination.
Allowable Subject Matter
Claims 1-3, 5, and 7-17 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the prior art of record fails to teach in combination a display device comprising wherein the metal pattern is made of the same material as a source electrode of the thin-film transistor, and including all limitations.
The closest prior art, Kim et al (US 2014/0131683), discloses a display device (Fig. 7; [0073]) comprising: a substrate (101) including a display area (AA) and a non-display area (Fig. 7; [0077]; NA is non-display area); a metal pattern (107a) located on the substrate in the non-display area (Fig. 7; [0086]); a display element layer (comprising DTr, 115, 123, 121a, 125, and 127) disposed on the substrate and including a plurality of display elements (pixels P) in the display area (Fig. 7; [0096]-[0098]); a dam (123a) disposed between the display area (AA) and the metal pattern (Fig. 7; [0096]; metal pattern 107a); wherein the metal pattern (107a) includes a first surface (bottom surface) facing the substrate and a second surface (top surface) opposite to the first surface, wherein the first surface of the metal pattern has a first width measured in a first direction parallel to a surface of the substrate, wherein the second surface of the metal pattern has a second width measured in the first direction, wherein the metal pattern further includes a region where a third width measured along the first direction decreases along a second direction perpendicular to the surface of the substrate (Fig. 7; [0101]), wherein the region of the metal pattern is disposed between the lower surface of the metal pattern and the upper surface of the metal pattern, and wherein the third width is narrower than the first width and the second width (Figs. 7 and 9; [0101]; as can be seen in Fig. 9, the vertical direction (the region) of the metal pattern is shorter than both the top surface width and the bottom surface width); wherein the display element layer (comprises DTr, 115, 123, 121a, 125, and 127) comprises: a thin-film transistor (DTr) that is located on the substrate (101) in the display area (Fig. 7; [0076]); an insulating layer (115) that is located on the thin-film transistor (Fig. 7; [0086]); and a pixel defining layer (123) that is located on the insulating layer and comprises an opening (Fig. 7; [0096]), a first electrode (121a) that is located on the insulating layer, electrically connected to the thin-film transistor and at least partially exposed through the opening (Fig. 7; [0095]), a light emitting layer (125) that is located on the first electrode (Fig. 7; [0097]), and a second electrode (127) that is located on the light emitting layer (Fig. 7; [0098]). Kim fails to expressly disclose 
As to claim 7: the prior art of record fails to teach in combination a display device comprising wherein the metal pattern is made of the same material as the power supply line, and including all limitations.
The closest prior art, Kim et al (US 2014/0131683), discloses a display device (Fig. 7; [0073]) comprising: a substrate (101) including a display area (AA) and a non-display area (Fig. 7; [0077]; NA is non-display area); a metal pattern (107a) located on the substrate in the non-display area (Fig. 7; [0086]); a display element layer (comprising DTr, 115, 123, 121a, 125, and 127) disposed on the substrate and including a plurality of display elements (pixels P) in the display area (Fig. 7; [0096]-[0098]); a dam (123a) disposed between the display area (AA) and the metal pattern (Fig. 7; [0096]; metal pattern 107a); wherein the metal pattern (107a) includes a first surface (bottom surface) facing the substrate and a second surface (top surface) opposite to the first surface, wherein the first surface of the metal pattern has a first width measured in a first direction parallel to a surface of the substrate, wherein the second surface of the metal pattern has a second width measured in the first direction, wherein the metal pattern further includes a region where a third width measured along the first direction decreases along a second direction perpendicular to the surface of the substrate (Fig. 7; [0101]), wherein the region of the metal pattern is disposed between the lower surface of the metal pattern and the upper surface of the metal pattern, and wherein the third width is narrower than the first width and the second width (Figs. 7 and 9; [0101]; as can be seen in Fig. 9, the vertical direction (the region) of the metal pattern is shorter than both the top surface width and the bottom surface width). Kim fails to expressly disclose wherein the metal pattern is made of the same material as the power supply line.
As to claim 8: see paragraph 17 in the Office action mailed 12/30/2020.
As to claim 11: see paragraph 17 in the Office action mailed 12/30/2020.
As to claim 15: see paragraph 17 in the Office action mailed 12/30/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813